Citation Nr: 0211056	
Decision Date: 09/03/02    Archive Date: 09/09/02	

DOCKET NO.  99-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 30 percent for hepatitis 
B and C, from December 1, 1997 to July 1, 2001, and to a 
rating in excess of 40 percent from July 2, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1986 to July 1990.  

This case is before the Board of Veterans' (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 1999, the veteran 
withdrew his request for a hearing before the Board.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In July 1999, the veteran filed a timely substantive appeal 
to a June 1999 statement of the case regarding the issue of 
an increased rating for hepatitis.  Within his July 1999 
substantive appeal he filed an additional claim seeking an 
earlier effective date for the award of the 30 percent 
evaluation.  A notice of disagreement regarding this issue 
was also received from the veteran in February 2000.  

A statement of the case regarding the issue of an effective 
date earlier than December 1, 1997, for a 30 percent rating 
for the veteran's service-connected hepatitis B and C, was 
issued by the RO in February 2002.  However, a timely 
substantive appeal was never received from the veteran.  In 
written argument submitted by the veteran's representative in 
May 2002, this issue was not addressed.  However, within 
written argument submitted by the representative on June 14, 
2002, the issue of an effective date earlier than December 1, 
1997 for the grant of a 30 percent evaluation for the 
service-connected hepatitis was cited.

The Board must find the written argument submitted by the 
veteran's representative in June 2002 cannot be considered a 
timely substantive appeal to the February 2002 statement of 
the case.  A substantive appeal must be filed within 60 days 
of the date the VA office mails him or her a statement of the 
case.  In this case, the statement of the case was mailed to 
the veteran and his representative on March 12, 2002.  A 
substantive appeal would also be timely if filed within the 
remainder of the one-year period after the date he was mailed 
notification of the adverse determination (the rating 
decision).  In this case, the rating decision awarding an 
effective date of December 1, 1997 was issued on June 8, 
1999.  Neither date provides a basis to find this appeal 
timely under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.  

The Board has considered the issue of whether it should 
remand this case to the RO in order to provide the veteran 
notice with the determination that the Board will not address 
the earlier effective date issue.  However, as made clear 
within correspondence between the RO and the veteran's 
representative, the veteran is currently unreachable.  
Extensive efforts by the RO and the veteran's representative 
to contact him have failed.  It is also extremely unclear if 
veteran is in actual disagreement with the February 2002 
statement of the case regarding the effective date issue or 
wants the Board to address this issue.  

The Board finds that it has sufficient information to 
adjudicate the issue of the evaluation of the service-
connected hepatitis and that remanding this case to the RO 
would serve no constructive purpose.  This issue will be 
addressed in greater detail below.  

In February 2002, the RO granted a 40 percent evaluation for 
the veteran's hepatitis B and C, effective July 2, 2001.  
Accordingly, the issue that remains in appellate status is 
entitlement to a rating in excess of 30 percent for 
hepatitis, from December 1997 to July 1, 2001, and to a 
rating in excess of 40 percent thereafter.  See AB v. Brown, 
6 Vet. App. 35 (1993).
Based on a statement received from a VA health care provider 
in June 2002, the RO attempted to develop the issue of 
whether the veteran's psychiatric disorder is related to his 
service-connected hepatitis.  Unfortunately, VA 
correspondence sent to the veteran's last address of record 
has been returned as undeliverable and the RO has not been 
able to locate the veteran.  Attempts by the RO to obtain a 
VA evaluation regarding this issue have been unsuccessful.  
Both the veteran and his representative are requested to 
contact the RO as soon as possible with the veteran's most 
recent address.  In any event, the claim of entitlement to 
service connection for a psychiatric disability on a 
secondary basis has not been appealed to the Board and is not 
before the undersigned at this time.


FINDINGS OF FACT

1.  The veteran's service-connected hepatitis B and C is 
manifested by complaints of fatigue and malaise; there is 
also indication of depression; there is no objective evidence 
of weight loss, nor does the medical evidence show moderate 
liver damage or disabling recurrent episodes of 
gastrointestinal disturbance or fatigue.  

2.  The veteran's service-connected hepatitis B and C is not 
manifested by daily fatigue, malaise, and anorexia, with 
substantial weight loss, nor is it productive of nausea, 
vomiting, arthralgia, or right upper quadrant pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hepatitis B and C, from December 1, 1997 to July 1, 2001, or 
to a rating in excess of 40 percent from July 2, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (effective 
prior to July 2, 2001); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (effective July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In October 1995, service connection was granted for the 
veteran's hepatitis B, and a  noncompensable rating was 
assigned, effective August 1, 1990.  The veteran was notified 
of this decision and did not appeal.  

On December 1, 1997, the veteran filed a claim for an 
increased evaluation for his service-connected hepatitis.  On 
a VA examination in December 1998, he complained of abdominal 
pain and vomiting.  Fatigue, weakness, depression, and 
anxiety were also reported.  A period of weight gain and 
weight loss was also indicated.  The veteran weighed 
136 pounds at that time and alleged that two months earlier 
he weighed 150 pounds.  Physical examination of the liver was 
within normal limits.  The diagnoses included hepatitis B 
with minimal liver damage.

In a June 1999 rating determination, an increased evaluation 
for hepatitis was granted.  The veteran was granted a 30 
percent evaluation for his hepatitis condition effective 
December 1, 1997, the date he filed this claim.  

Within his July 1999 substantive appeal, the veteran 
indicated that he had both hepatitis C and hepatitis B.  It 
was also contended that new liver function tests in June 1999 
had revealed moderate liver damage.  Current episodes of 
fatigue and deep mental depression and anxiety were also 
reported.  

Outpatient treatment records submitted by the veteran and 
dated March 1990 indicate treatment for chronic hepatitis.  
Testing in June 1999 reveals exposure to hepatitis C.  
Outpatient treatment records from July 1999 show that an 
evaluation for hepatitis did not show moderate liver damage; 
moderate depression, however, was noted.

In February 2000, the veteran requested a hearing before the 
RO scheduled for February 2000 be changed to a conference 
with a decision review officer (DRO).  The veteran reported 
to the DRO that his hepatitis was more disabling than 
currently evaluated.  He indicated that he was unable to work 
for a number of years and that his liver damage had increased 
in severity, to include an enlarged liver.  The veteran 
further stated that he was scheduled to begin Interferon 
therapy in the near future.  He also asserted that his 
hepatitis was manifested by daily fatigue and 
gastrointestinal symptoms.  He added that all of his current 
treatment was through the VA.

In a February 2000 statement from the veteran's father, it 
was reported that the veteran's mental and physical health 
had been deteriorating steadily since 1990.  At the request 
of the RO, an additional VA evaluation was performed.  

On VA evaluation in April 2000, it was reported that past 
laboratory studies showed that in July 1999 his hepatitis B 
surface antigen was negative; however, his hepatitis B 
surface antibody was positive with a hepatitis C antibody was 
also positive.  Review of liver function studies beginning in 
1986 revealed a serum AST and ALT to be 42 and 91 U/L.  In 
1987, his serum AST was 175 and the ALT was 641.  The veteran 
currently continued to have chronic fatigue and intermittent 
right upper quadrant pain.  Physical examination was 
essentially normal.  The chemistry profile revealed the serum 
AST and ALT to be elevated at 98 and 198 IU/L, respectively.  
The alkaline phosphatase, bilirubin, serum albumin, and total 
protein were all within normal limits.  The urinalysis was 
normal.  It was indicated the veteran had evidence of both 
hepatitis B and C.  

On a VA psychiatric evaluation in March 2000, the veteran 
noted depression, fatigue, and GI problems.  

In January 2001, the RO contacted the veteran and requested 
that he submit any other non-VA medical evidence he has 
regarding his liver disorder.  This letter was returned to 
the RO as undeliverable.  A series of communications from the 
RO to the veteran have been returned as undeliverable.  
Extensive efforts to contact the veteran have been recently 
unsuccessful.  Additional outpatient treatment records were 
obtained.  These outpatient treatment reports note only 
sporadic treatment of the veteran's service-connected 
hepatitis.  

Written argument was submitted by the veteran's 
representative in May and June 2002.  In May 2002 it was 
conceded that the veteran at the present time was not 
locatable.  It was requested that an additional attempt 
should be made to contact the veteran to report for his VA 
examination.  It was noted that the veteran had a direct 
deposit account and that his bank had not been contacted to 
determine if they may have a current address for the veteran.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA and implementing regulations apply in the instant 
case.  However, the Board finds that the mandates of the VCAA 
and implementing regulations are met.  In written argument 
prepared by the veteran's representative in May 2002, it was 
contended that another attempt should be made to contact the 
veteran to report for his VA examination.  This argument 
assumes that another VA examination is required.  In this 
regard, the Board must note the extensive medical development 
performed by the RO over several years.  Extensive outpatient 
treatment records have been obtained and several VA 
evaluations have been conducted; the Board finds that this 
medical evidence is adequate for rating purposes.  The Board 
finds that, even if the veteran's whereabouts were known, an 
additional VA examination is not warranted at this time.  
Moreover, there is no indication that there is any additional 
medical evidence that is relevant to this appeal. 

The record shows extensive efforts by the RO and the 
veteran's representative to locate the veteran.  The record 
includes e-mails between the RO and the veteran's 
representative regarding the location of the veteran.  
Efforts to contact the veteran's mother were unsuccessful.  
The RO contacted the Vet Center he frequents and was informed 
that the veteran was homeless and rarely goes to the Vet 
Center.  Such facts do not support the conclusion that an 
additional effort to contact the veteran is warranted.  With 
regard to the question of whether the RO should have 
contacted the veteran's bank, there is no indication that 
they would have the veteran's current address.  In any event, 
contacting the veteran will not provide a basis to increase 
the service-connected hepatitis.  These reasons will be cited 
below.  

It is also pertinent to note that, as stated by the U.S. 
Court of Appeals for Veterans Claims (Court), it is the 
"burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist 
is not always a one-way street, and a claimant has a 
responsibility of providing information that is essential to 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions, the statement of the 
case, and the  DRO meeting have kept him apprised of what he 
must show to prevail in his claim and of what evidence the RO 
has received.  The communications have provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An 
additional effort to obtain additional records, in light of 
the extensive efforts already made over an extensive period 
of time, is not warranted.  Accordingly, the case will be 
decided based on the current evidence of record, which the 
Board finds to be complete.  
III.  Analysis

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings, based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The criteria for rating hepatitis were revised 
effective July 2, 2001.  Where the law and regulation change 
while a case is pending, the version more favorable to the 
veteran applies absent congressional intent to the contrary.  
Since the veteran applied for an increased rating for 
hepatitis prior to July 2001, the Board is obligated to 
evaluate the claim under both the old and (effective from 
July 2, 2001) the new criteria.  

The VA Office of General Counsel (GC) has determined that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under the provisions is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable (as it is in this case), the 
Board should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change (as was done in this case by the RO).  The Board may 
apply only the prior regulations to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change (in this case, July 2, 2001).  See 
VAOPGCPREC 3-00.

The veteran's service-connected hepatitis is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7345 (hepatitis, 
infectious).  The criteria under Diagnostic Code 7345, in 
effect before July 2, 2001, contemplate that a 100 percent 
rating is warranted when competent and probative evidence 
shows that a claimant is disabled by infectious hepatitis, 
with marked liver damage manifested by liver function tests 
and marked gastrointestinal symptoms, or with episodes of 
several weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  A 
60 percent rating is warranted when the evidence shows 
infectious hepatitis with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 30 percent rating is warranted when 
a claimant is disabled by infectious hepatitis with minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of less degree and frequency but 
necessitating dietary restrictions or other therapeutic 
measures.  A 10 percent rating is warranted where the 
evidence shows infectious hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance.  

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001 contemplates that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis) is productive of near constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), or hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month-period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  

The previous criteria are applied to the period prior to the 
effective date of the changed regulation since retroactive 
application of the revised criteria would not be in accord 
with law or regulation by which the Board is bound in its 
decisions.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.144, 
3.400(p); see also DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997).  Under the new criteria following July 2001, the 
Board finds no evidence to support a conclusion that the 
veteran warrants an evaluation beyond 40 percent.  The VA 
evaluations do not indicate substantial weight loss or 
incapacitating episodes.  While the veteran has difficulties 
with fatigue and malaise, he does not meet the criteria for a 
60 percent evaluation.  Objective evidence of anorexia, 
arthralgia, and vomiting is not shown.  

The VA examination of the veteran in April 2000 revealed no 
objective evidence of marked liver dysfunction or extensive 
difficulties associated with the veteran's hepatitis.  While 
fatigue and occasional difficulties were apparent at that 
time, this provides the basis for the 40 percent evaluation, 
not an increased evaluation.

With regard to the old criteria, the Board finds no basis to 
award the veteran an evaluation greater than 30 percent.  
While there is some evidence of depression, the relevant 
evidence, to include the VA evaluation of April 2000, does 
not show moderate liver damage or disabling recurrent 
episodes of gastrointestinal disturbance or fatigue.  While 
some difficulties are clearly noted, this would provide a 
basis for the 30 percent evaluation, not for a 60 percent 
evaluation.  Objective medical evaluations have consistently 
indicated minimal difficulties associated with the veteran's 
liver.  Outpatient treatment reports do not support the 
conclusion that the veteran warrants an increased evaluation 
under either the old or new criteria.  

Regarding the veteran's own contentions that an increased 
rating is warranted for his service-connected hepatitis, the 
Court has made clear that a lay party is not competent to 
provide probative evidence as to a matter requiring expertise 
regarding special and medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
While the veteran is competent to provide statements 
concerning any gastrointestinal symptoms and malaise he may 
experience, his lay assertions to the effect that all of his 
difficulties are associated with his service-connected 
disability are neither competent nor probative of the issue 
in question.  Id at 494-95.  

In the absence of any competent evidence that the veteran's 
service-connected hepatitis is more disabling than currently 
evaluated, an increased rating for such disability is not 
warranted.  The doctrine of resolving reasonable doubt in the 
veteran's favor is not applicable in this case as a 
preponderance of the evidence is against the claim.  



ORDER

A rating in excess of 30 percent for hepatitis B and C, from 
December 1, 1997 to July 1, 2001, and to a rating in excess 
of 40 percent thereafter, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

